Title: To Alexander Hamilton from William Seton, 18 October 1791
From: Seton, William
To: Hamilton, Alexander



[New York] 18 Oct 1791
sir

I had the honor to write you on the 13th. since which, Indisposition has till this day prevented my obtaining from the Office the Certificates necessary to transfer to the Books of the Treasury the Debt purchased by me for account of the United States. They are now enclosed & I hope will be in full time. I have the honor to be with the greatest respect sir &c.
